Title: To Benjamin Franklin from Jonathan Williams, Jr., 3 August 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.Nantes Augt 3. 1780
I have received your Favour of the 29 Ulto. with Mr Schweighausers Letter to you & a Copy of your Answer, the former of which I return inclosed. I have given my Opinion as you desire on a Paper annexed.
I have heard nothing from M de Chaumont about the Ship since I left Passy. I suppose he has not yet received a decisive Answer from Bordeaux where the Vessell is. As soon as I receive answers to the Letters I have written to him I hope the matter will go on expeditiously, in the mean Time I am preparing so as to prevent any Delay on my part.
I inclose a List of the Bills as you desire, the amount you will see at the Foot. I have not yet drawn for all because I delay drawing as much as I can in order to avoid payment before you receive the Funds, and on the whole it will be found none has been advanced.
I am with the greatest Respect Dear & hond Sir Your dutifull & affectionate
Jona Williams J


P.S. Inclosed is an order on Mr. Puech & Co for 12 of Capt. Hutchins Maps & Pamphlets.

 
Notation: J. Williams Augt. 3. 1780
